DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) power section (claim 16, line 2)
(ii) controller (claim 16, line 4)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) power section (claim 16, line 2)
(ii) controller (claim 16, line 4) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) power section (claim 16, line 2): figure 1, first switch T1, par 0029
(ii) controller (claim 16, line 4): figure 1, controller CTRL, par 0030
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 10, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Van Cleave (US 3,746,970) in view of Anderson (US 5,650,082).
With respect to the limitations of claim 1, Van Cleave teaches a method for switching on a heating load (Abstract), the heating load (Fig 2, illumination lamp 23, Col 3) being controllable via forward-phase control (Col 3, Lines 7-15) having a corresponding phase control angle (Col 2, Lines 42-53), the method comprising: switching on the heating load, by a controller (Fig 2, control circuit 57, Col 4), based on a specifiable initial phase control angle (Col 4, Lines 1-20); and determining subsequent phase control angles taking into account an ascertained effective current (Col 2, Line 44 thru Col 3, Line 30, combined difference [If-Ie] is compared with constant current Ic) and a definable switch-on current curve (Col 2, Lines 60-65, constant current Ic to consequently cause the charging or discharging of the capacitor 13) to provide an efficient cold start of the heating load (Col 4, Lines 1-5, Col 5, Lines 23-28, soft-start).  Van Cleave discloses the claimed invention but is silent to the lamp heating load is of an industrial heating process.  
However, Anderson discloses the lamp (Fig 1, heater lamps 23, Col 6, Col 7, Lines 40-50) being used for an industrial process (Col 3, Lines 44-48, rapid thermal process of semiconductor substrates) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for switching on lamp heating load of Van Cleave silent to the environment of lamp heating load with the lamp heating load is of an industrial heating process of Anderson for the purpose of adapting the recited lamp heating load switching method to suitable industrial processes such as rapid thermal processing (Col 3, Lines 44-48), thereby ensuring soft starting of the heating load (Van Cleave, (Col 4, Lines 1-5, Col 5, Lines 23-28, soft-start).  
With respect to the limitations of claim 7, Van Cleave teaches the phase control angles that follow the initial phase control angle are at least one of (i) calculated from the ascertained effective current and (ii) determined from the ascertained effective current (Col 2, Lines 44 thru Col 3, Line 30).
With respect to the limitations of claims 16 and 17, Van Cleave teaches a heating control system (Figs 1, 2, Col 2, Lines 25-53), comprising: a power section (Fig 2, thyrister 21, Col 4, Lines 21-50) configured to control a heating load (Fig 2, illumination lamp 23, Col 3) via forward- phase control (Col 3, Lines 7-15) having phase control angles (Col 2, Lines 42-53); and a controller (Fig 2, control circuit 57, Col 4) which controls the power section such that the heating load is switched on utilizing a specifiable initial phase control angle (Col 4, Lines 1-20); subsequent phase control angles are determined taking into account an ascertained effective current (Col 2, Line 44 thru Col 3, Line 30, combined difference [If-Ie] is compared with constant current Ic) and a definable switch-on current curve (Col 2, Lines 60-65, constant current Ic to consequently cause the charging or discharging of the capacitor 13) to provide an efficient cold start of the heating load (Col 4, Lines 1-5, Col 5, Lines 23-28, soft-start); the heating control system is configured to: switch on the heating load (Fig 2, illumination lamp 23, Col 3) via a specifiable initial phase control angle (Col 4, Lines 1-20); and determine the subsequent phase control angles taking into account the ascertained effective current (Col 2, Line 44 thru Col 3, Line 30, combined difference [If-Ie] is compared with constant current Ic) and a definable switch-on current curve (Col 2, Lines 60-65, constant current Ic to consequently cause the charging or discharging of the capacitor 13).  
Van Cleave discloses the claimed invention but is silent to the lamp heating load is of an industrial heating process.  
However, Anderson discloses the lamp (Fig 1, heater lamps 23, Col 6, Col 7, Lines 40-50) being used for an industrial process (Col 3, Lines 44-48, rapid thermal process of semiconductor substrates) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating control system for switching on lamp heating load of Van Cleave silent to the environment of lamp heating load with the lamp heating load is of an industrial heating process of Anderson for the purpose of adapting the recited lamp heating load switching control system to suitable industrial processes such as rapid thermal processing (Col 3, Lines 44-48), thereby ensuring soft starting of the heating load (Van Cleave, (Col 4, Lines 1-5, Col 5, Lines 23-28, soft-start).  
Claims 9, 10, 11, 12 and 14 are objected to because they are dependent on claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Van Cleave (US 3,746,970) in view of Anderson (US 5,650,082) as applied to claim 1, further in view of Mine (US 6,157,010).
With respect to the limitations of claim 2, Van Cleave in view of Anderson discloses the heating load of the industrial heating process as set forth above in the rejection of claim 1.  Van Cleave in view of Anderson discloses the claimed invention except for explicitly showing the heating load exhibits positive temperature coefficient (PTC) thermistor properties.
However, Mine discloses the heating load (Fig 15, fixing heater 3, halogen lamp, Col 1, Lines 30-42) exhibits positive temperature coefficient (PTC) thermistor properties (Col 1, Lines 30-42, halogen lamp...with a resistance of a positive temperature coefficient) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for switching on a lamp heating load of Van Cleave in view of Anderson with the heating load exhibits positive temperature coefficient (PTC) thermistor properties of Mine for the purpose of using a known lamp configuration that is suitable for a heater (Col 1, Lines 15-42). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Van Cleave (US 3,746,970) and Anderson (US 5,650,082) as applied to claim 1, further in view of Hart (US 2,546,926).
With respect to the limitations of claims 3 and 4, Van Cleave in view of Anderson discloses the claimed invention except for the initial phase control angle is at least 90º; the initial phase control angle is at least 120º.  However, Hart discloses the initial phase control angle is at least 90º (Col 5, Lines 35-44, approximately 170º); the initial phase control angle is at least 120º (Col 5, Lines 35-44, approximately 170º) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for switching on a heating load of Van Cleave in view of Anderson silent to the initial phase control angle with the initial phase control angle is at least 90º; the initial phase control angle is at least 120º of Hart for the purpose of providing a known phase angle that ensures a large average current will flow through the heating element during startup (Col 5, Lines 54-60).  
With respect to the limitations of claim 8, Van Cleave in view of Anderson discloses the heating load of the industrial heating process as set forth above in the rejection of claim 1.  Van Cleave in view of Anderson discloses the claimed invention except for the initial specifiable phase control angle is selected according to a temperature of the heating load.  However, Hart discloses the initial specifiable phase control angle is selected according to a temperature (Col 5, Lines 22-75) of the heating load (Fig 4, heating element 64, positive temperature coefficient element 78, Col 4, Lines 54-72) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for switching on a heating load of Van Cleave in view of Anderson with the initial specifiable phase control angle is selected according to a temperature of the heating load of Hart for the purpose of providing a known configuration where a temperature change in the heat unit will produce a compensating change in the voltage with a corresponding phase shift in the resultant voltage (Col 5, Line 73 thru Col 6, Line 32).
With respect to the limitations of claims 13 and 15, Van Cleave in view of Anderson discloses the heating load of the industrial heating process as set forth above in the rejection of claim 1.  Van Cleave in view of Anderson discloses the claimed invention except for the heating load is controlled via half wave control after the switch-on; the method is repeated whenever the heating load is switched on.  However, Hart discloses the heating load is controlled via half wave control (Fig 2, Col 2, Lines 44-51, Col 4, Lines 10-25) after the switch-on; the method is repeated whenever the heating load is switched on (Col 4, Lines 55-72) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for switching on a heating load of Van Cleave in view of Anderson with the heating load is controlled via half wave control after the switch-on; the method is repeated whenever the heating load is switched on for the purpose of providing a known method for the regulation of the transfer of power to a load device (Col 1, Lines 33-36).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Van Cleave (US 3,746,970) in view of Anderson (US 5,650,082) and Mine (US 6,157,010) as applied to claims 1 and 2, further in view of Hart (US 2,546,926).
With respect to the limitations of claims 5 and 6, Van Cleave in view of Anderson and Mine discloses the claimed invention except for the initial phase control angle is at least 90º; the initial phase control angle is at least 120º.  However, Hart discloses the initial phase control angle is at least 90º (Col 5, Lines 35-44, approximately 170º); the initial phase control angle is at least 120º (Col 5, Lines 35-44, approximately 170º) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for switching on a heating load of Van Cleave in view of Anderson and Mine silent to the initial phase control angle with the initial phase control angle is at least 90º; the initial phase control angle is at least 120º of Hart for the purpose of providing a known phase angle that ensures a large average current will flow through the heating element during startup (Col 5, Lines 54-60).  

Response to Amendments
Claims 1-17 are pending.

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
The applicant has argued on pages 6-8 about claims 1-17 that the combination of Van Cleave in view of Anderson is improper because the combination of the residential system of Van Cleave is not fit for the industrial environment of Anderson (Pg 7 of Remarks) and modifying Van Cleave in view of Anderson would change to principle operation of Van Cleave (Pg 8 of Remarks), the examiner respectfully disagrees.  
Van Cleave discloses a method and device for switching on a lamp heating load according to the limitations of claims of 1 and 16.  Van Cleave is silent to and does not mention the environment in which the method or device operates, and does not mention a residential system as argued by the applicant.  Anderson was added to show that operating the lamp heating load method and device according to the limitations of claims 1 and 16 in an industrial process is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method and device for switching on a lamp heating load of Van Cleave silent to the environment in which the lamp heating load operates with the lamp heating load is an industrial heating process of Anderson for the purpose adapting the recited lamp heating load switching method and device to suitable industrial processes such as rapid thermal processing (Col 3, Lines 44-48), thereby ensuring soft starting of the lamp heating load (Van Cleave, Col 4, Lines 1-5, Col 5, Lines 23-28, soft-start).
Additionally, the combination of Van Cleave in view of Anderson would not change the principle operation of Van Cleave because both are directed to controlling a lamp heating load, where implementing the method and device for switching on a lamp heating load of Van Cleave in view of lamp heating load of Anderson would result in an improved system whereby soft starting of the lamp heating load is ensured (Van Cleave, Col 4, Lines 1-5, Col 5, Lines 23-28, soft-start).
Moreover, the combination Van Cleave in view of Anderson is proper and supported by the KSR rationales.  Rationales A, B, C, D and G support the combination of Van Cleave in view of Anderson.
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/04/2022